Case 1:17-cr-00531-KPF Document 54 Filed 07/30/21 Page 1 of 2
         Case 1:17-cr-00531-KPF Document 54 Filed 07/30/21 Page 2 of 2




       WITNESS the Honorable Katherine Polk Failla, Judge of the United States District Court

for the Southern District of New York, at the United States Courthouse, 40 Foley Square, New

York, New York, this ____
                      29th day of July, 2021.



                                            ___________________________________
                                            Clerk, United States District Court
                                            Southern District of New York

       The foregoing writ is hereby allowed.


                                            ___________________________________
                                            The Honorable Katherine Polk Failla
                                            United States District Judge




                                                2
